An application for rehearing insists that as a decree pro-confesso was entered against S. G. Gay, he is not a necessary party to the appeal as taken. If Gay is not made a party to the appeal, the decree as to him *Page 407 
would not be affected by the appeal according to the authorities cited for the appellant; and unless the decree against Gay may be affected to the extent of the application of the $4,000.00 insurance money, the appeal can accomplish nothing.
Rehearing denied.
WHITFIELD, ELLIS, TERRELL, STRUM AND BROWN, J. J., concur.